DETAILED ACTION
This is a notice of allowance in response to the RCE filed 08/01/2022.
	
Status of Claims
Claims 1 and 4-9 are pending;
Claims 1, 4, and 6 are currently amended; claims 2 and 3 have been cancelled; claims 5 and 7-9 were previously presented; 
Claims 1 and 4-9 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 08/01/2022 has been entered.
 
Specification
The replacement abstract filed 08/01/2022 is accepted by the Examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with the applicant's representative, Thomas G. Bilodeau, Reg. No. 43,438, on 08/30/2022.
The application has been amended as follows:

	In the Claims Filed 08/01/2022

1.	(Currently Amended) A seat slide device comprising:
a lower rail structured to be mounted on a floor of a vehicle, and structured to extend in a longitudinal direction of the vehicle;
an upper rail mounted to the lower rail for slide with respect to the lower rail in a longitudinal direction of the lower rail, and structured to mount a seat thereon; and
a reinforcing member attached to a rear end part of the upper rail, and extending rearwardly from the rear end part of the upper rail in a longitudinal direction of the upper rail;
wherein the lower rail includes:
a lower rail body having a U-shaped cross section having an upper opening, and including:
a lower rail bottom wall structured to be fixed to the floor of the vehicle, and
a pair of lower rail outside lateral walls,
a pair of lower rail upper walls each extending inwardly from an upper end of a corresponding one of the lower rail outside lateral walls in a lateral direction of the lower rail, and
a pair of lower rail inside lateral walls each extending from an inside end of a corresponding one of the lower rail upper walls toward the lower rail bottom wall;
wherein the upper rail includes:
an upper rail body having a U-shaped cross section having a lower opening, and including:
an upper rail top wall, and
a pair of upper rail lateral walls, and
a pair of upper rail bent walls each being bent outwardly from a lower end of a corresponding one of the upper rail lateral walls in a lateral direction of the upper rail, and extending upwardly between a corresponding one of the lower rail outside lateral walls and a corresponding one of the lower rail inside lateral walls; and
wherein the reinforcing member is higher in rigidity than the upper rail, and includes:
a reinforcing member body having a U-shaped cross section having a lower opening, and including:
a reinforcing member top wall, and
a pair of reinforcing member lateral walls, and
a pair of reinforcing member bent wall parts each being bent outwardly from a lower end of a corresponding one of the reinforcing member lateral walls in a lateral direction of the reinforcing member, and extending upwardly between a corresponding one of the lower rail outside lateral walls and a corresponding one of the lower rail inside lateral walls,
wherein:
the reinforcing member is fixed to the upper rail top wall,
the reinforcing member bent wall parts are each arranged with a corresponding one of the upper rail bent walls in the longitudinal direction of the upper rail, and each include a lower uppermost end in a vertical direction of the upper rail than the corresponding one of the upper rail bent walls,

the reinforcing member bent wall parts each have a front end face structured to contact a rear end face of the corresponding one of the upper rail bent walls when the rear end part of the upper rail deforms upwardly in the vertical direction of the upper rail, and
the reinforcing member bent wall parts each include an upward extension having a tapered shape with a height that decreases as the upward extension extends away from the upper rail in the longitudinal direction of the upper rail.


2.-3.	(Canceled)

4.	(Currently Amended) The seat slide device as claimed in claim 1, further comprising a lock mechanism structured to lock the upper rail to the lower rail, wherein:
the lower rail inside lateral walls each include lower rail lock teeth arranged in the longitudinal direction of the lower rail, wherein the lower rail lock teeth of each of the lower rail inside lateral walls constitute the lock mechanism, and
the reinforcing member bent wall parts of the reinforcing member each have a length such as to overlap with at least two of the lower rail lock teeth of a corresponding one of the lower rail inside lateral walls in the longitudinal direction of the lower rail.

5.	(Previously Presented) The seat slide device as claimed in claim 1, further comprising fixing bolts structured to fix the seat to the upper rail top wall, wherein the reinforcing member is fixed to an underside of the upper rail top wall at a position rearward from a rearmost one of the fixing bolts in the longitudinal direction of the upper rail.

6.	(Currently Amended) A seat slide device comprising:
a lower rail structured to be mounted on a floor of a vehicle, and structured to extend in a longitudinal direction of the vehicle;
an upper rail mounted to the lower rail for slide with respect to the lower rail in a longitudinal direction of the lower rail, and structured to mount a seat thereon; and
a reinforcing member attached to a rear end part of the upper rail, and extending rearwardly from the rear end part of the upper rail in a longitudinal direction of the upper rail;
wherein the lower rail includes:
a lower rail body having a U-shaped cross section having an upper opening, and including:
a lower rail bottom wall structured to be fixed to the floor of the vehicle, and
a pair of lower rail outside lateral walls;
a pair of lower rail upper walls each extending inwardly from an upper end of a corresponding one of the lower rail outside lateral walls in a lateral direction of the lower rail, and
a pair of lower rail inside lateral walls each extending from an inside end of a corresponding one of the lower rail upper walls toward the lower rail bottom wall;
wherein the upper rail includes:
an upper rail body having a U-shaped cross section having a lower opening, and including:
an upper rail top wall, and
a pair of upper rail lateral walls, and
a pair of upper rail bent walls each being bent outwardly from a lower end of a corresponding one of the upper rail lateral walls in a lateral direction of the upper rail, and extending upwardly between a corresponding one of the lower rail outside lateral walls and a corresponding one of the lower rail inside lateral walls; and
wherein the reinforcing member is higher in rigidity than the upper rail, and includes:
a reinforcing member body having a U-shaped cross section having a lower opening, and including:
a reinforcing member top wall, and
a pair of reinforcing member lateral walls,
a pair of reinforcing member bent wall parts each being bent outwardly from a lower end of a corresponding one of the reinforcing member lateral walls in a lateral direction of the reinforcing member, and extending upwardly between a corresponding one of the lower rail outside lateral walls and a corresponding one of the lower rail inside lateral walls, and
a reinforcing member attachment wall being a substantially rectangular plate projecting from a front end of the reinforcing member top wall in a longitudinal direction of the reinforcing member,
wherein:
the reinforcing member is fixed to the upper rail top wall in a manner such that the reinforcing member attachment wall is inserted in the upper rail, and is fixed to an underside of the upper rail top wall by a screw member, wherein the screw member is inserted in a through hole formed in the upper rail top wall, and wherein the reinforcing member attachment wall is an only part of the reinforcing member that overlaps with the upper rail in the longitudinal direction of the upper rail,
the reinforcing member bent wall parts are each arranged with a corresponding one of the upper rail bent walls in the longitudinal direction of the upper rail, and each include a lower uppermost end in a vertical direction of the upper rail than the corresponding one of the upper rail bent walls,
the reinforcing member bent wall parts each have a front end face structured to get into contact with a rear end face of [[a]] the corresponding one of the upper rail bent walls so as to suppress deformation of the reinforcing member with respect to the upper rail into a substantially inverted-V shape, in response to upward deformation of the rear end part of the upper rail in the vertical direction of the upper rail, and
the seat slide device further comprises a lock mechanism structured to lock the upper rail to the lower rail, wherein:
the lower rail inside lateral walls each include lower rail lock teeth arranged in the longitudinal direction of the lower rail, wherein the lower rail lock teeth of each of the lower rail inside lateral walls constitute the lock mechanism, and
the reinforcing member bent wall parts of the reinforcing member each have a length such as to overlap with at least two of the lower rail lock teeth of a corresponding one of the lower rail inside lateral walls in the longitudinal direction of the lower rail.

7.	(Previously Presented) The seat slide device as claimed in claim 6, further comprising fixing bolts structured to fix the seat to the upper rail top wall, wherein the reinforcing member attachment wall of the reinforcing member is fixed to the underside of the upper rail top wall at a position rearward from a rearmost one of the fixing bolts in the longitudinal direction of the upper rail.


8.	(Previously Presented) The seat slide device as claimed in claim 6, wherein:
the reinforcing member attachment wall includes a reinforcing member through hole;
the screw member is inserted in the reinforcing member through hole so as to fix the reinforcing member to the upper rail; and
the reinforcing member through hole is an internally-threaded hole, and is engaged with an externally threaded outer periphery of the screw member.

9.	(Previously Presented) The seat slide device as claimed in claim 6, wherein the lower rail is set larger in overall length than a combination of the upper rail and the reinforcing member, in order to prevent the reinforcing member from projecting with respect to a rear end of the lower rail while the upper rail slides with respect to the lower rail.


Allowable Subject Matter
Claims 1 and 4-9, in the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a seat slide device as specified in claim 1 or a seat slide device as specified in claim 6.  Relevant references include Quast et al.               (US 11,180,053 B2), hereinafter Quast, and Arakawa (US 9,616,777 B2).
With respect to claim 1, as similarly presented on pages 5-9 of the Office action mailed 03/01/2022, Quast, as modified, teaches most of the limitations of claim 1 but does not teach "the reinforcing member bent wall parts each include an upward extension having a tapered shape with a height that decreases as the upward extension extends away from the upper rail in the longitudinal direction of the upper rail" in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Quast with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Moreover, none of the references in the current prior art of record anticipate the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 4 and 5) are allowable in the Examiner's opinions.
With respect to claim 6, as similarly presented on pages 5-12 of the Office action mailed 03/01/2022, Quast, as modified by Arakawa, teaches most of the limitations of claim 6 but does not teach "a reinforcing member attachment wall being a substantially rectangular plate projecting from a front end of the reinforcing member top wall in a longitudinal direction of the reinforcing member, wherein: the reinforcing member is fixed to the upper rail top wall in a manner such that the reinforcing member attachment wall is inserted in the upper rail, and is fixed to an underside of the upper rail top wall by a screw member, wherein the screw member is inserted in a through hole formed in the upper rail top wall, and wherein the reinforcing member attachment wall is an only part of the reinforcing member that overlaps with the upper rail in the longitudinal direction of the upper rail" in combination with the rest of the limitations in claim 6.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Quast with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 6.  Moreover, none of the references in the current prior art of record anticipate the invention as a whole as specified in claim 6.  Therefore, claim 6 and claims dependent therefrom (i.e., claims 7-9) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631